Exhibit 99.1 Delta:Building A Better Airline Raymond James Global Airline Conference February 3, 2011 1 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events.All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Delta’s control, that could cause the actual results to differ materially from the projected results.Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K for the year ended December 31, 2009 and Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010.Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. 2 Delta:Building A Better Airline Higher revenues plus solid cost performance drive $2.5 billion year-over-year improvement in profitability for 2010 Uniquely positioned for the challenges of 2011 Strong free cash flow generation Solid financial foundation and low cost structure, coupled with lowered risk profile from completed integration and positive labor relationship, uniquely positions Delta in the industry A successful 2010 Strong operating cash flows with limited capital requirements allow for sustainable free cash flow generation 3 2010:Airlines Return to Profitability 2010 Operating Income ($M) Note:All results exclude special items. Delta’s industry-leading results are among the best in its history In 2010, Delta: •Improved pre-tax income by more than $2.5 billion over 2009 •Generated a 10% return on invested capital •Increased unit revenues by 13% •Maintained consolidated ex-fuel unit costs at 2009 levels •Reduced adjusted net debt by $2 billion to $15 billion •Successfully completed merger integration EBIT Margin 8.4% 5.6% 8.8% 1.8% 6.7% 9.6% 7.3% 4 Clearing the Runway for 2011 With integration complete, Delta is positioned to capture the longer-term efficiencies of the merger Revenue, capacity and fleet efficiency mitigate the short-term impact of fuel price spike and allow for margin improvement over the long-term Delta’s direct relationship with its employees provides an unmatched strategic advantage, with stable labor costs, no open collective bargaining agreements, and unique flexibility Merger Complete Strong Employee Relations Reducing risk across the business uniquely positions Delta in the industry Stable Financial Foundation On track to deliver a $7 billion net debt reduction over a three-year period, with over $2 billion already achieved Tools To Address Fuel Price 5 Building A More Efficient Airline •Eliminating 250+ small-gauge domestic aircraft, including turboprops, 50-seat jets and DC9s •$400 million operating income benefit from lower aircraft ownership costs, better fuel burn and improved operating efficiency Generating 2008 revenue levels with 165 fewer aircraft, improving margins Delta’s Fleet International December December Domestic Mainline Regional Fuel Price Run-up Is Call To Action Fuel prices increased 20% over last 100 days Jet Fuel Price per Gallon Actions We Are Taking •Accelerate aircraft retirements •Retire DC9-50 fleet •Retire 60 50-seat regional jets •Retire Saab fleet •Price tickets for the increased cost of fuel •4 domestic fare increases •International fuel surcharges •Reduce capacity plans •March quarter reduced by 2 pts to up 3 - 5% •Revising full year plans to reflect new fuel levels •Reduce capital spending to maintain expected 2011 free cash flow at $1.8 billion 6 April - September $2.30 - $2.35 February$2.75 Apr 2010 Feb 2011 7 Commitment to Debt Reduction Remains Intact Adjusted Net Debt ($B) 12/31/09 12/31/12 Strong cash generation, disciplined capital spending generate significant free cash flows to delever the balance sheet Net Interest Expense ($B) 3/31/11 $14.6 billion Debt reduction drives $500 million in annual earnings improvement by 2013 Commitment To $1.3 Billion Annual CapEx Annual Capital Spending Levels (billions) Prudent capital management enables sustainable $2 billion+ annual free cash flows 8 2008200920102011201220132014+ $2.2$1.3 $1.3 $1.3 $1.2$1.4$1.3 9 Path To Improving Shareholder Returns 10 - 12% operating margin $5 billion EBITDAR Minimize capital reinvestment requirements Use cash to delever the balance sheet Generate sustainable 10%+ return on invested capital Non-GAAP Financial Measures We sometimes use information that is derived from our Condensed Consolidated Financial Statements, but that is not presented in accordance with accounting principles generally accepted in the U.S. (“GAAP”). Certain of this information is considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules.The non-GAAP financial measures should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for or superior to GAAP results. Delta is unable to reconcile certain forward-looking projections to GAAP as the nature or amount of special items cannot be estimated at this time. Delta excludes special items because management believes the exclusion of these items is helpful to investors to evaluate the company’s recurring operational performance. Delta presents net investing activities because management believes this metric is helpful to investors to evaluate the company’s investing activities. Delta uses adjusted total debt, including aircraft rent, in addition to long-term adjusted debt and capital leases, to present estimated financial obligations. Delta reduces adjusted total debt by cash, cash equivalents and short-term investments, resulting in adjusted net debt, to present the amount of additional assets needed to satisfy the debt. Delta presents return on invested capital (ROIC) as management believes it is helpful to investors in assessing the company's ability to generate returns using its invested capital.ROIC represents operating income excluding special items divided by the sum of average market value of equity and average adjusted net debt. Delta presents free cash flow because management believes this metric is helpful to investors to evaluate the company’s ability to generate cash. Pre-Tax Income Full Year Full Year (in millions) Pre-tax income (loss) $ $ ) Items excluded: Restructuring and merger-related items Loss on extinguishment of debt 83 Other 10 - Pre-tax income (loss) excluding special items $ $ ) Operating Income & Margin Full Year (in billions) Operating income $ Item excluded: Restructuring and merger-related items Operating income excluding special items $ Total operating revenue $ Operating margin excluding special items 8.4% Total capital expenditures Full Year Full Year (in billions) Delta property and equipment additions (GAAP) $ $ Northwest property and equipment additions (GAAP) for the period from January 1 to October 29, 2008 - Other ) Total capital expenditures $ $ Adjusted Net Debt & ROIC (in billions) December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 Debt and capital lease obligations $ Plus: unamortized discount, net from purchase accounting and fresh start reporting Adjusted debt and capital lease obligations $ Plus: 7x last twelve months' aircraft rent Adjusted total debt Less: cash, cash equivalents and short-term investments ) Adjusted net debt $ (in billions, except % return) Operating income $ Market value of equity (assuming $12.60/ share) $ Adjusted net debt $ Total invested capital $ Return on invested capital 10
